Case 7:18-cv-00098-VB Document 58 Filed 02/26/20 Page 1of1

BLEAKLEY PLATT autaxuey PLATT & ScuMibn, LLP

NEW YORK CONNECTICUT ONE NORTH LEXINGTON AVENUE
WHITE PLAINS, NEW YORK 10601

JOHN P. HANNIGAN 914.949.2700
(914) 287-6148 Fax: 914.683.6956

JHANNIGAN@BPSLAW.COM BPSLAW.COM

 

 

February 26, 2020

Hon. Vincent L. Briccetti

United States District Court Judge

United States District Court, Southern District of New York
300 Quarropas Street, Room 630

White Plains, NY 10601

Re: Marlaina Koller-Gurgigno vy. City of Yonkers, et al.
U.S. District Court, Southern District of New York
Index No.: 7:18 Civ. 00098 (VB)

Dear Judge Briccetti:

Our law firm represents the plaintiff Marlaina Koller in the captioned matter. I write
pursuant to Your Honor’s Individual Practices to request an adjournment of the case
management conference presently scheduled for February 28, 2020 at 9:30 am. Since the last
case management conference in this case, the parties have been engaged in settlement
discussions, and plaintiff has stipulated to discontinue this action as to the following defendants:
The City of Yonkers Police Department; Police Officer Remy Susini (#293); Police Officer
Romano (#995); Lieutenant Geleski; Anna Gurgigno and Vincent Gurgigno, Sr. (Docket # 57).
The parties are currently discussing the scheduling of mediation with respect to the remaining
defendants.

All parties consent to this adjournment request and propose the following dates for the
rescheduling of the conference: the morning of Monday, March 16 or anytime on Tuesday,
March 17 or Friday, March 20. This is the first request for an adjournment of this conference.
The reason for the adjournment request is that a medical procedure has been scheduled on that
day for an immediate family member of mine. Additionally, my colleague, Justin M. Gardner,
who has been working with me on this case, is now also unavailable to appear for this
conference because he is scheduled to take a deposition that day ina CERCLA case pending in
the U.S. District Court, E.D.N.Y. (State v. Pride Solvents & Chem. Co., et al, 15-CV-6569).
Mr. Gardner is unable to reschedule this deposition because, pursuant to the case management
order in that case, fact discovery must be completed by that date.

Thank you for Your Honor’s consideration of our request for a brief adjournment of the

February 28, 2020 conference.
ery truly wy %
7 424A\__.

ohn P. Hannigan

   

ce All Counsel (Via ECF)
